Citation Nr: 9918727	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected disability of the lumbar spine, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected disability of the cervical spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  He had additional service during June and September 
1963 and from February to March 1975.

In January 1994, the Board of Veterans' Appeals (Board) 
granted service connection for disabilities affecting the 
lumbar and cervical segments of the veteran's spine.  His 
claims folder was subsequently returned to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, so that he could undergo a medical examination to 
assess the severity of his service-connected disabilities.  
In July 1994, after the examination was completed, the RO 
determined that the disability affecting the lumbar segment 
of his spine (lumbar disc degeneration with spondylolisthesis 
at L5-S1) was 20 percent disabling, and that the disability 
affecting the cervical segment of his spine (degenerative 
joint disease or osteoarthritis) was 10 percent disabling.  
The veteran requested that higher ratings be assigned.  The 
RO determined in October 1995 that the disabilities were 
appropriately rated.  The veteran duly appealed to the Board.  
The Board determined in May 1996 that increased ratings were 
not warranted, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court").

While the case was pending at the Court, the veteran's 
representative and the Office of General Counsel reached an 
agreement.  Pursuant to the agreement, the parties filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  The Court granted the joint motion in a 
February 1997 order.  [citation redacted].  The case was then returned to the 
Board.  In February 1998, the Board remanded the case to the 
RO for further development consistent with the joint motion 
and the Court's order.  

In October 1998, upon readjudication of the veteran's claim 
following VA examinations, the RO determined that the veteran 
was entitled to a 40 percent evaluation for his service-
connected low back disability.  Because the veteran has not 
expressed satisfaction with the 40 percent rating, and 
because 40 percent is not the maximum possible rating, his 
claim for an increased disability evaluation is continued on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 10 
percent rating for a cervical spine disability was confirmed 
and continued.

The issue of entitlement to an increased evaluation for the 
veteran's service-connected cervical spine disability is 
addressed in the Remand portion below.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability, 
diagnosed as degenerative joint disease of the lumbar spine 
with grade I spondylolisthesis, is manifested by symptoms of 
painful limitation of motion, spasm, tenderness, weakness, 
fatigability and incoordination with flare-up, and neurologic 
findings consistent with sciatic neuropathy.  

2.  The current level of disability was identified on VA 
examinations in June 1998.


CONCLUSION OF LAW

The criteria for disability evaluation of 60 percent for a 
lumbar spine disability, effective June 16, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), §§ 4.3, 4.71a, Diagnostic Code (DC) 5293 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
low back disability is more severe than is reflected by the 
current 40 percent evaluation.

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In 
the instant case, the veteran is technically not seeking an 
increased rating, because his appeal arises from the original 
assignment of a disability rating.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, 12 
Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance to 
the veteran is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a), 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The Board notes that the veteran is currently rated as 40 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5293.  Degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Traumatic 
arthritis, when substantiated by x-ray findings, is rated as 
degenerative arthritis, pursuant to Diagnostic Code (DC) 
5003, 5010.  Limitation of motion of the lumbar spine is 
addressed in DC 5292, which provides for a 40 percent 
disability evaluation for severe limitation of motion of the 
lumbar spine, 20 percent for moderate, and a 10 percent 
disability evaluation for slight limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (1998).

Spondylolisthesis of the lumbosacral spine has also been 
diagnosed, and neurological symptoms have been identified.  
Intervertebral disc syndrome is evaluated as 60 percent 
disabling when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, as 40 percent disabling when 
severe, with recurring attacks, with intermittent relief, as 
20 percent disabling when moderate, with recurring attacks, 
and as zero percent disabling when postoperative, and cured.  
38 C.F.R. § 4.71a, DC 5293. 

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996),  citing Gilbert, 1 Vet. 
App. at 54.  


Factual Background

As noted above, in a decision dated in January 1994, the 
Board granted service connection for a lumbar spine disorder.  
Based on this decision, in July 1994, the RO granted service 
connection for lumbar disc degeneration with 
spondylolisthesis, and established a 20 percent disability 
rating, effective from January 6, 1990.  The veteran appealed 
this rating, and in October 1998, a 40 percent evaluation was 
established, effective from June 16, 1998.

In connection with his attempt to reopen his previously 
denied claim of entitlement to service connection for a low 
back condition, the veteran submitted a statement by 
M. J. L.,  D.O., dated in February 1990.  Dr. L. stated that 
the medical evidence showed a lesion at the L5 vertebral body 
with type I spondylolisthesis.  Examination of the veteran's 
thoracolumbar spine revealed pain with flexion beyond 
20 degrees, with extension beyond 10 degrees and with left 
lateral bending to 30 degrees;  right lateral bending was 
full.  An impression of grade 1 spondylolisthesis of L5 and 
S1 with degenerative changes in the lower lumbar spine, was 
stated.  

In February 1994, following the establishment of service 
connection for a low back disability, the veteran underwent a 
VA examination of the spine.  The veteran reported a history 
of chronic lower back pain over many years, with aggravating 
factors including bending, lifting, and prolonged sitting, 
standing or walking.  He described radiation of pain down 
from the back into the right leg after prolonged sitting, 
with numbness and tingling in his right foot.  On 
examination, the veteran was able to stand erect, but moved 
slowly.  No spasm or tenderness to palpation was noted.  
Forward flexion and backward extension were measured to 
80 and 20 degrees, respectively.  He performed a fair toe 
walk but was unable to heel walk.  He was able to squat 
slightly less than one-half of the way down and rise.  
Reflexes were intact in the lower extremities, though there 
was decreased sensation over the S1 dermatome distribution of 
the right foot.  Lumbar x-rays revealed mild degenerative 
joint disease of the lumbar spine with loss of intervertebral 
disc space at L1-L2.  An impression of lumbar syndrome with a 
history of injury was stated.

The report of a February 1994 VA x-ray of the veteran's 
lumbosacral spine showed mild degenerative joint disease of 
the lumbar spine with loss of intervertebral disc space at 
L1-2, with no evidence of fracture.
 
Medical treatment records from the Chattanooga, Tennessee VA 
Outpatient Clinic (OPC) show that in August 1994, the veteran 
sought medication for complaints of low back pain.  In 
September 1994, the veteran was evaluated at the OPC, and a 
full range of motion of the low back was noted, with some 
pain on extension and lateral bending.  He was reportedly in 
no distress.  A review of neurologic findings revealed 
reflexes at "2+" with negative straight leg raising.  An 
impression of degenerative/post-traumatic arthritis was 
stated relative to his low back.  Diabetes mellitus II and 
hypertension were also assessed.  In December 1994, the 
veteran complained of continued back pain, and requested a 
refill of medication.  On examination, he was in no distress, 
though tenderness was noted in the lower thoracic and upper 
lumbar region.  No affect on the range of motion was noted.  
An impression of chronic back pain and degenerative/post-
traumatic arthritis was stated.  The veteran reported that he 
was being treated for diabetes and hypertension by a private 
physician, and did not identify any other treatment for his 
low back complaints.
 
In March 1995, the veteran underwent a VA general medical 
examination, at which time, the veteran reported having a 
"stiff back".  He was "unable to go below reaching his knees 
when bending over".  A diagnosis of osteoarthritis of the 
lumbar spine was stated.  The veteran also underwent a 
psychiatric disorder evaluation in May 1995, at which time he 
reported that he was unable to work due to chronic back pain 
and ulcers.  

Pursuant to the February 1998 Board remand, in March 1998, 
the RO requested from the veteran information regarding any 
source of treatment for his low back disability since 1996.  
The veteran did not respond to the request.  

In June 1998, the veteran underwent a VA spine examination 
and a VA neurological examination for the purpose of 
evaluating the current level of disability.  The examiners 
confirmed that they reviewed the veteran's claims file in 
connection with their examinations.  The report of the 
veteran's spine examination notes that the veteran reported 
the incurrence of several back injuries during service, and 
that he currently experienced pain, weakness, stiffness and 
fatigability, and a lack of endurance in the low back.  He 
reported periods of flare-up associated with driving for long 
periods of time, alleviated by relaxation or pain pills.  He 
characterized a 10 percent additional functional impairment 
during flare-ups.  He reported taking Naprosyn(r) and APAP 
(acetaminophen) with codeine for his symptoms.  He denied 
using crutches, a brace or a cane, and denied having 
undergone surgery for the condition.  He reported being 
retired as mechanic from the National Guard.  The veteran's 
past medical history was noted to be significant for diabetes 
and hypertension;  he reported taking an oral hypoglycemic 
agent and antihypertensive medication in addition to the pain 
medication listed above.

On examination, the VA examiner reported findings relative to 
both the cervical and lumbar spine together, except for 
findings relative to measurements of the range of motion.  
The examiner noted that the veteran's motion stopped where 
his pain began.  Evidence of painful motion, spasm and 
tenderness was observed; however weakness was not evident.  
The veteran arose from his chair very carefully, and walked 
stiffly.  A five percent forward flexion postural abnormality 
was evident.  Musculature of the back was good.  
Neurologically, ankle jerk was absent on the left.  Range of 
motion of the lumbar spine was measured to 90 degrees of 
forward flexion, 19 degrees of backward extension, 20 degrees 
of flexion to the right and 16 degrees to the left.  X-rays 
of the lumbosacral spine revealed mild degenerative joint 
disease of the lumbar spine with grade I spondylolisthesis.  
No other bony abnormality was in evidence.  The examiner 
stated a diagnosis of post traumatic degenerative joint 
disease of the lumbar spine with loss of function due to 
pain.  The examiner stated that the veteran had limitation of 
motion, weakness, excess fatigability and incoordination, 
which would probably be present with prolonged physical 
activity or with flare-up.

The veteran also underwent a VA neurological examination in 
June 1998.  The veteran reported his history of two 
automobile accidents in 1975, without medical treatment for 
either.  He reported that he later experienced headaches and 
low back pain.  He reported current low back symptoms of 
local pain along the belt line which was a little more severe 
than it was in 1975, but otherwise unchanged.  He reported 
intermittent symptoms of pain traveling down his legs to his 
toes, with all toes going numb.  He reported that this was 
more severe on the right than the left, and that it had 
continued since 1975.  He also reported that prolonged 
sitting was more likely to lead to this numbness, especially 
on the right side.  Lifting objects or walking up stairs 
caused a worsening of the pain.  He denied any history of 
excessive fatigue or incoordination with these symptoms.  He 
reported that aspirin and Advil(r) did not help in the past, 
but that Naprosyn(r) and muscle relaxants occasionally did 
provide relief from the pain.  Prior negative nerve 
conduction/EMG studies in the 1970's and lumbar x-rays 
showing degenerative changes were also noted.  

On examination, it was noted that the veteran exhibited 
muscle strength of 5/5 in all extremities, except for the 
iliopsoas, which measured 4/5 bilaterally.  There was no 
focal muscle atrophy observed, and muscle tone was difficult 
to assess due to the veteran's reluctance to relax.  On 
attempted muscle tone evaluation, the veteran guarded his 
lower extremities against some low back and knee pain.  No 
muscle fasciculations were observed.  On sensory evaluation, 
the examiner found scattered pinprick loss in the lower 
extremities, most consistently in the mid-leg region.  There 
was no stocking type pattern of diminished pinprick sensation 
in the feet to the mid-calves.  Vibratory sensation was 
mildly diminished in the toes and ankles, and proprioception 
was normal in the toes.  Reflexes in the lower extremities 
were "2+" on the left patella and ankle, and "2" on the 
right patella and "2+" at the right ankle.  The toes were 
"downgoing" on Babinski testing.  His gait was stiff with a 
somewhat stooped posture secondary to voiced pain in the low 
back;  his tandem gait was intact.

The examiner ordered several diagnostic tests to clarify the 
appropriate diagnoses.  As noted above, a VA x-rays of the 
lumbosacral spine revealed degenerative joint disease with 
grade I spondylolisthesis without other bony abnormality.  
The neurology EMG report, dated in July 1998, showed normal 
EMG findings in the right paraspinal muscles.  Amended 
diagnostic findings, reflecting the additional testing, 
stated diagnoses of peripheral neuropathy (though the 
examiner indicated that sensory evaluation was somewhat 
functional), lumbar degenerative disc disease, and "rule 
out" right lumbosacral radiculopathy given a mild reflex 
asymmetry at the L4 level.  The examiner noted that there 
seemed to be some functional impairment as a result of pain 
in the lumbar region, but that there did not appear to be any 
excessive fatigue, incoordination or significant weakness at 
present or during any occasions of worsening.  "The 
functional impairment would be graded as mild to moderate."  

On the basis of this VA examination report, the RO issued a 
rating decision in October 1998 in which the evaluation for 
the veteran's service-connected low back disability was 
increased to 40 percent under the rating criteria for 
recurring attacks of severe intervertebral disc syndrome.

Analysis

The veteran contends, in essence, that his low back 
disability warrants a disability evaluation in excess of 40 
percent.  

With respect to the February 1998 joint motion for remand and 
the Court's Order, the Board notes that a VA orthopedic 
examination of the lumbar spine was completed in June 1998, 
pursuant to the Court's instructions.  In addition, a VA 
neurologic examination was completed.  The pertinent evidence 
which the Court instructed the Board to include with respect 
to the veteran's claim for an increased evaluation for his 
service-connected low back disability is now of record.  
Furthermore, the Board notes that the veteran was provided 
the opportunity to provide or identify additional evidence in 
connection with his claim.  The veteran did not submit any 
additional evidence.  The examination reports have been 
summarized above.  The Board is satisfied that the necessary 
development of the claim for increased evaluation for a low 
back disability has been fully and successfully completed. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In the case at hand, the Board has reviewed the pertinent 
criteria for the evaluation of disabilities of the 
lumbosacral spine, and has determined that the most 
appropriate rating criteria for evaluating the veteran's 
degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1 is the criteria for intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
veteran's low back disability has been shown to involve 
limitation of motion of the lumbosacral spine, as well as 
neurological symptoms.  His current symptoms include pain, 
limitation of motion due to pain, tenderness, stiffness, 
spasm, mildly diminished sensation in the lower extremities, 
and reported symptoms of weakness, fatigue, incoordination.  
Though apparently not observed by any examiner, the veteran 
reported occasional exacerbation of his symptoms, including 
numbness and pain in the lower extremities.  

The Board notes that the rating criteria for unfavorable 
ankylosis of the lumbar spine (38 C.F.R. § 4.71a, DC 5289) 
provides for a 50 percent evaluation.  However, there is no 
diagnosis of ankylosis in the veteran's case, and no evidence 
of unfavorable ankylosis.  Therefore, a disability rating 
higher than 40 percent would not be available under that 
Diagnostic Code.

The Board bases its determination that the rating criteria 
for intervertebral disc syndrome is the most appropriate for 
rating the veteran's service-connected low back disorder on 
the evidence of record, which shows that in addition to 
limitation of motion of the lumbosacral spine, symptoms 
associated with sciatic neuropathy, including pain, muscle 
spasm, absent ankle jerk and other neurological findings have 
been recorded.   The other rating criteria which are 
potentially available for rating the disability do not 
include sufficient neurological criteria to allow for a 
comprehensive evaluation of the veteran's low back 
disability.  

The Board notes that in June 1998, the veteran described 
somewhat different set of symptoms associated with his low 
back condition in his report to separate VA examiners.  
Furthermore, the Board notes that some symptoms attributed to 
the veteran's condition by the orthopedic examiner, such as 
weakness, excess fatigability and incoordination were not 
found to be present or significant by the neurological 
examiner.  Nevertheless, the Board will view the evidence of 
record in the light most favorable to the veteran, and 
consider his subjective complaints in determining the degree 
of disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The evidence of record shows that the veteran has received 
only minimal treatment for his low back complaints.  There is 
no evidence of any treatment other than a few VA outpatient 
visits in 1994, with prescription of medication for low back 
pain.  The veteran was asked to provide information regarding 
any additional treatment, and he did not respond.  The 
pertinent treatment records show the veteran in no distress, 
but with pain on motion of the low back.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Overall, in light of 
the evidence discussed herein and viewing the evidence in the 
light most favorable to the veteran, the Board finds that the 
most current medical evidence reflects that the 
symptomatology of the veteran's service-connected low back 
syndrome with degenerative changes more nearly approximates 
the criteria for a 60 percent evaluation under the criteria 
in effect for intervertebral disc syndrome. 

The veteran's complaints of low back pain have been 
substantiated with evidence of limitation of motion on 
examinations, and the noted lower extremity neurological 
findings have been noted on examinations.  The Board finds 
that the veteran's reports of frequent low back pain and 
other neurological findings consistent with sciatic 
neuropathy are representative of a disability more closely 
resembling a "pronounced" intervertebral disc syndrome, 
with persistent symptoms and little intermittent relief.  
Thus, the Board finds the veteran's service-connected 
disability warrants an increased evaluation to 60 percent 
under Diagnostic Code 5293 pursuant to 38 C.F.R. § 4.7.  See 
Gilbert, 1 Vet. App. at 54 and Alemany, 9 Vet. App. at 519.  

The VA Office of General Counsel has issued an opinion 
concerning the applicability of 38 C.F.R. §§ 4.40 and 4.45 in 
rating disabilities under DC 5293.  VA O.G.C. Prec. Op. No. 
36-97 (December 12, 1997).  The opinion stated that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion;  therefore 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under §§ 4.40 and 4.45.  In establishing a 60 percent 
evaluation for the veteran's service-connected low back 
condition, the Board has awarded the veteran the maximum 
award available under the applicable criteria.  Therefore, no 
additional disability evaluation is appropriate pursuant to 
DeLuca.  See 38 C.F.R. § 4.71a, DC 5293 and Johnston, 10 Vet. 
App. at 85.

Unlike the situation in Bierman v. Brown, 6 Vet. App. 125 
(1994), in which the Court remanded for the Board to consider 
separate ratings pursuant to Diagnostic Code 5293 and for 
paralysis of the peroneal nerve, the veteran's neurologic 
complaints do not give rise to a separate disability rating.  
There is no objective evidence of any neurological disability 
in the lower extremities which could be separately rated 
under the VA Rating Schedule.  The veteran and his 
representative have not suggested that a separate 
neurological rating would be appropriate in this case.  In 
essence, a 60 percent evaluation under Diagnostic Code 5293 
contemplates the veteran's neurological complaints.  In the 
absence of a medically identified neurological disability 
which could be separately ratable; the assignment of a 
separate evaluation for the veteran's radiculopathy would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

The Court has indicated that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  Ardison v. Brown, 6 Vet. App 405 (1994).  There is 
no record of any medical examination documenting or 
evaluating the veteran's complaints during a period of 
exacerbation.  The most recent VA examination of record, in 
June 1998, contained the veteran's description of flare-ups.  
Symptoms associated with these flare-ups were described as 
increased pain and neurological changes in his lower 
extremities.  The Board acknowledges the existence of flare-
ups as an element of the veteran's service-connected low back 
condition, and finds that the severity of his flare-ups, as 
reported, have been considered in the establishment of the 
60 percent evaluation.  The Board finds that no additional 
rating is available under the criteria for intervertebral 
disc syndrome, nor is an additional rating appropriate under 
any other rating criteria to compensate the veteran for 
flare-ups.  Furthermore, the Board finds that further 
examination of the veteran to assess the effects of flare-ups 
of his disability is not necessary.

Staged Ratings

As stated above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. 119 (1999).  In the 
present case, the Board finds that staged ratings are 
appropriate.  

In July 1994, the RO initially established an evaluation of 
20 percent for service-connected lumbar disc degeneration 
with spondylolisthesis at L5-S1 on the basis of the evidence 
of record at the time, which showed no spasm or tenderness to 
palpation and a range of motion from 80 degrees of flexion, 
20 degrees of extension, and complaints of flare-up 
characterized by pain, numbness and tingling radiating to the 
right leg and toes with prolonged sitting.  The 20 percent 
disability rating was effective from January 16, 1990.  In 
October 1998, the RO increased the evaluation of the service-
connected low back disability to 40 percent on the basis of 
the report of the June 1988 VA examination.  The RO found 
that the earlier medical evidence did not support a finding 
of a low back disability warranting a rating in excess of 
20 percent.  

The Board finds that in light of the evidence of record, a 
rating of 20 percent for the veteran's low back disability 
was appropriate for the period between January 1990 and June 
1998 because there was not evidence of record at that time to 
support a finding that the veteran's disability was 
productive of more than a moderate disability under the 
rating criteria for intervertebral disc syndrome, or more 
than moderate limitation of motion of the spine. 

The Board notes that a February 1990 private treatment report 
identified pain with reduced limitation of motion of the 
lumbar spine.  While the Board acknowledges that the reported 
findings of Dr. L. seem to show a more severe disability than 
that exhibited on VA examination in February 1994, a higher 
rating for the period before the VA examination is not in 
order because the February 1990 examination results are not 
shown to be adequate for the purposes of evaluating the 
veteran's disability.  See 38 C.F.R. § 3.326 (1998).  In 
particular, the report shows that the veteran reported pain 
at certain degrees of motion, but did not report whether the 
veteran was capable of further movement.  Furthermore, there 
was no discussion of the presence or absence of relevant 
neurologic symptoms, as would be required to evaluate 
spondylolisthesis, which was diagnosed by Dr. L. and shown to 
be the predominating symptoms associated with the veteran's 
condition.  Later reports from several more thorough 
examinations indicate that painful motion was not observed or 
identified at the ranges discussed by Dr. L. in 1990.  Nor 
has the veteran identified any period within the procession 
of his claim during which his low back condition experienced 
a sudden worsening or improvement so as to warrant 
consideration of a temporary higher evaluation.  Furthermore, 
there is no evidence of record which would indicate that 
Dr. L's observations were related to an exacerbation or 
flare-up of the veteran's condition;  such implied levels of 
painful motion have not been identified by the veteran as 
being associated with symptoms of flare-ups.  Therefore, the 
Board finds that the February 1990 examination is not 
adequate for rating the veteran's condition, and that rating 
in excess of 20 percent between January 6, 1990 and June 16, 
1998 is not warranted.  See Fenderson, supra.

The Board further finds that although this decision includes 
consideration of the Court's decision in Fenderson and the 
RO's decision predated Fenderson and contained no discussion 
of staged ratings, the veteran has not been prejudiced by 
such.  Case law provides that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the lumbar spine and further afforded opportunity to present 
argument and evidence in support of his claim.  The Board has 
considered all the evidence, to include the service medical 
records and the records of post-service medical treatment to 
date.  Such review is consistent with the Court's recent 
decision in Fenderson.  

Extraschedular consideration

The RO considered an extraschedular disability rating under 
38 C.F.R. § 3.321(b) in its September 1996 Supplemental 
Statement of the Case.  Therefore, an extraschedular 
evaluation with regard to the veteran's service-connected 
disability has also been considered by the Board.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the veteran has not submitted evidence tending 
to show that his service-connected low back disability 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  The veteran has not 
identified any medical treatment for his condition other than 
that discussed in the 1994 VA treatment records, and there is 
no indication that he has been hospitalized recently for his 
back disability.  There is evidence of record showing that 
the veteran received a disability retirement pension in 
approximately 1977 on the basis of evidence of several 
disabilities, including his low back condition.  
Nevertheless, there is no evidence of record which shows that 
the level of the veteran's service-connected lumbar spine 
disability is currently so severe as to result in marked 
interference with employment.  Furthermore, there is nothing 
of record to suggest that the schedular criteria set forth 
above are inadequate for the rating of the veteran's 
disability.  Accordingly, the Board has concluded that an 
extraschedular rating is inappropriate.


ORDER

An evaluation of 60 percent for a service-connected lumbar 
spine disability is granted, effective June 16, 1998, subject 
to the governing regulations applicable to the payment of 
monetary benefits.  To that extent, the appeal is granted.


REMAND

With respect to the veteran's claim of entitlement to an 
increased evaluation for his cervical spine disability, the 
Board finds that further development of the evidence of 
record is required.  Specifically, the Board finds that upon 
VA evaluation in June 1998 pursuant to the February 1998 
Board Remand, the VA neurological examiner stated that a MRI 
scan of the veteran's cervical spine was needed to determine 
whether cervical stenosis was present.  There is no evidence 
of record showing that a cervical MRI was completed or that 
it was determined to be unnecessary for the purpose of 
evaluating the veteran's service-connected cervical spine 
disability. 

In a recent decision, the Court stated that "a remand by 
this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand".  Stegall v. West, 11 Vet. App. 268 
(1998).

Because diagnostic testing requested by the VA examining 
physician and deemed necessary for the purpose of evaluating 
the veteran's condition was not completed or considered, the 
Board finds that the Board's February 1998 remand 
instructions have not been complied with fully.  Therefore, 
the Board finds that further remand of the issue of 
entitlement to an increased evaluation for the veteran's 
service-connected cervical spine disability is in order.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for his 
low back condition since March 1998.  
After securing any necessary releases, 
the RO should obtain the copies of all 
treatment records referred to by the 
veteran which have not been previously 
obtained.  These records should then be 
associated with the claims file.

2.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
neurologic examination and cervical MRI 
study, to determine the nature and extent 
of impairment caused by his service-
connected cervical spine disability.  The 
examiner should discuss the significance 
of any findings in terms of the veteran's 
cervical spine disability.  The veteran's 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of 
impairment caused by his cervical spine 
disability, to include range of motion 
studies.  The veteran's claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should be asked to take into account all 
functional impairments of the cervical 
segments of his spine as a result of 
pain, limitation of motion, weakness, 
excess fatigability, or incoordination, 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged physical activity of any 
sort, or when his conditions flare-up.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995);  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  The examiner should, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, and the 
like.  Ranges of motion should be 
reported, and if motion is limited by 
pain;  if possible, this should be 
expressed in terms of degrees of loss of 
motion.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for his service-
connected cervical spine disability.  The 
RO should take into consideration 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 
supra.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board notes that the veteran was also diagnosed as having peripheral neuropathy, the specific 
symptoms of which were not identified or distinguished from those related to the veteran's low back 
condition.  The Board observes that the veteran has been diagnosed as having diabetes mellitus.  However, 
for the purposes of assessing the veteran's service-connected low back disability, the Board will presume that 
the neurological symptoms discussed by the VA examiners are related to the service-connected low back 
disability.

